Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 1 of 29          PageID #:
                                    759




 WILLIAM P. BARR
 Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 619-546-8437/7951/8817/9144
 michael.wheat@usdoj.gov
 Attorneys for the United States of America

                   UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                             CR NO. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,                  CR NO. 18-00068 JMS-WRP
                                             CR NO. 19-00015 JMS-WRP
                         Plaintiff,
             v.                              UNITED STATES’ SENTENCING
                                             MEMORANDUM AS TO DEFENDANT
  KATHERINE P. KEALOHA,                      KATHERINE P. KEALOHA
                                             (REDACTED)
                        Defendant.
                                             Date: March 17, 2020
                                             Time: 9:30 a.m.
                                             Judge: Hon. J. Michael Seabright

              UNITED STATES’ SENTENCING MEMORANDUM

       A prosecutor is backed by the awesome power of the state and entrusted to

 professionally and ethically abide by the rule of law. When a prosecutor commits a

 crime by breaking the very laws they have sworn to uphold, the public’s trust in the
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 2 of 29            PageID #:
                                    760



 criminal justice system suffers. For a decade, Defendant Katherine Kealoha—a

 trusted attorney, director of a significant State agency, and high-ranking city

 prosecutor—repeatedly abused her positions of trust and power to enrich herself,

 protect her friends, and vanquish her foes. In her capacity as an attorney, Katherine

 Kealoha stole hundreds of thousands of dollars from the most vulnerable in

 Honolulu: minor children, the elderly, the unsophisticated. When their money ran

 dry, Katherine Kealoha pivoted to bank fraud, consummating it through a dizzying

 array of deception: false police reports, false statements, multiple stolen identities,

 an invented notary/secretary, medical malingering, and more.

       Katherine Kealoha then wielded the law as a cudgel to silence and intimidate

 her victims and anyone else who dared question her behavior. She sought to have

 one victim—her own grandmother—declared legally incompetent; she told another

 victim—her minor ward—that his mom would go to prison if he told the truth about

 her actions; she relentlessly sued and harangued an ethics investigator for doing his

 job; she tricked another victim—her own uncle—into a multi-year inpatient drug

 rehabilitation program (though he had quit drugs), falsely assuring him it would

 benefit his legal case; and, worst of all, she sought to imprison the same uncle for a

 crime he did not commit. Along the way, Katherine Kealoha committed a vast

 number of crimes, shrouded by a thick web of lies. All the while, Katherine Kealoha

 cast herself as a champion of justice within the Honolulu law enforcement


                                           2
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 3 of 29           PageID #:
                                    761



 community. Katherine Kealoha’s flagrant abuses of power and boundless criminality

 demand a significant sentence.

       Pursuant to the parties’ agreements, the United States recommends a

 Guideline range of 121-151 months. As set forth below, the United States

 recommends a sentence of 144 months,1 plus two years consecutive for her

 aggravated identity theft conviction, resulting in a total custodial sentence of 168

 months; a supervised release term of 5 years; an order of criminal forfeiture; and an

 order of restitution as set forth in the parties’ agreements.

                                            I

                             FACTUAL BACKGROUND

                                                   the parties’ agreements fairly and

 accurate outline the facts and procedural history of this case. Many of these facts

 were proven during the lengthy trial in this case, and are well-known to the Court.

 Accordingly, the United States will not repeat them here. We only briefly add to the

 facts pertaining to the misprision conviction in CR No. 19-00015.

       As part of her conviction for misprision of a felony, Katherine Kealoha

 admitted she cultivated a close relationship with her brother’s co-conspirator

 (CC4)—someone Katherine Kealoha was then prosecuting—to reduce the


 1
       We recommend the statutory maximums for the conspiracy conviction in Case
 No. 17-00582 (60 months) and the misprision conviction in Case No. 19-00015 (36
 months).
                                       3
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 4 of 29        PageID #:
                                    762



 likelihood CC4 would reveal her brother’s drug crimes.                Indeed, the

 United States has obtained over 500 pages of messages exchanged between

 Katherine Kealoha and CC4 throughout 2016. As an example, here are two messages

 from Katherine Kealoha to CC4 in July 2016:

          • “You are such a good person, now we need to vindicate you on many
            levels, while we have them be accountable!!!”
          • “Just remember that I always got ur back, I love you and will protect
            you always!!!”

       On this same day, CC4 texted Katherine Kealoha about CC4’s own change-

 of-plea date (in the case Katherine Kealoha was prosecuting): “Ok he [referring to

 CC4’s attorney] called you for my cop 2 date.” Katherine Kealoha responded, “Omg,

 ruler of the world #ROW.” After agreeing on the plan for the change of plea, the

 following exchange occurred:

       CC4:        Go TEAM!

       Kealoha:    GO TEAM!!! Can’t wait for this s*** to be over.

       CC4:        Ditto[.] Then we’re free[.]

 Katherine Kealoha’s role as prosecutor in CC4’s case extended at least through

 September 2, 2016. See CR NO. 17-00582 JMS-WRP, ECF No. 74-10 (9/2/2016

 docket entry).

 //


 2
       Or “change-of-plea” date.

                                         4
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 5 of 29            PageID #:
                                    763



                                           II

                          THE ADVISORY GUIDELINES 3

       A.     THE CORRUPTION CONVICTIONS – GROUP ONE

              1.    Base Offense Level and Specific Offense Characteristics

       The counts of conviction in CR No. 17-00582 JMS-WRP are grouped for

 Guidelines purposes (“Group 1”) because they involve the same victim and two or

 more acts or transactions connected by a common criminal objective or constituting

 part of a common scheme or plan. USSG § 3D1.2(b). Pursuant to the Sentencing

 Agreement, the parties agree that the base offense level – factoring in two specific

 offense characteristics – is 19. ECF No. 927 at 4.

       Next, to account for crimes committed under color of law, six levels should

 be added to the offense level under USSG § 2H1.1(b)(1)(B). There is no question

 the crimes here were committed under color of law. As the Supreme Court has stated,

 “[m]isuse of power, possessed by virtue of state law and made possible only because

 the wrongdoer is clothed with the authority of state law, is action taken ‘under color

 of’ state law.” United States v. Classic, 313 U.S. 299, 326 (1941). “The color-of-law


 3
       The United States recognizes that the Court disagreed with its position that
 the parties agreed to the application of USSG § 2H1.1. As stated at the December
 16, 2019, hearing, the United States will recommend a sentence based upon the
 advisory Guidelines set forth in the Sentencing Agreement and Plea Agreement in
 CR Nos. 17-00582 JMS-WRP and 18-00068 JMS-WRP, respectively. Therefore,
 the United States provides its bases for such advisory Guidelines and
 recommendation.
                                           5
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 6 of 29               PageID #:
                                    764



 adjustment punishes abuse of authority, either actual or apparent, by an officer of

 the state.” United States v. Volpe, 224 F.2d 72, 76 (2d Cir. 2000). “Acts of officers

 who undertake to perform their official duties are included whether they hew to the

 line of their authority or overstep it.” Screws v. United States, 325 U.S. 91, 111

 (1945); see also id. (“If, as suggested, the statute was designed to embrace only

 action which the State in fact authorized, the words ‘under color of any law’ were

 hardly apt words to express the idea.”). Moreover, “[p]rivate persons, jointly

 engaged with state officials in the prohibited action, are acting ‘under color’ of law

 for purposes of the statute. To act ‘under color’ of law does not require that the

 accused be an officer of the State. It is enough that he is a willful participant in joint

 activity with the State or its agents.” United States v. Price, 383 U.S. 787, 794

 (1966).

       The most straightforward example of misuse of power is what happened here:

 the police framing an innocent person with a crime, leading to a false arrest and

 prosecution. “This case involves illegal conduct by law enforcement officers during

 the detention and arrest of criminal suspects, conduct that unquestionably took place

 under color of law.” United States v. Reese, 2 F.3d 870, 886 (9th Cir. 1993)

 (emphasis added). The co-conspirators here targeted Gerard Puana, cloaked with

 authority as police officers: they created false police reports identifying Puana as a

 criminal suspect; they accessed confidential law enforcement databases to glean


                                             6
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 7 of 29            PageID #:
                                    765



 information about Puana; they accessed the HPD-owned surveillance device at the

 Kealohas’ house, and then buried—before destroying—the video within the

 Criminal Intelligence Unit at HPD; they ordered prolonged and intrusive

 surveillance of Puana; 4 they falsely identified Puana, causing an unwitting officer to

 falsely arrest him; and finally, once the federal case against Puana was underway,

 they flashed their proverbial badges to keep Puana’s prosecution afloat. In short,

 what happened here could not have happened absent the positions of state-

 sanctioned authority held by the co-conspirators.

       And all the while, Katherine Kealoha directed and coordinated these police

 actions. Indeed, with respect to the June 2011 event, Kealoha admits that she led

 an HPD search of Gerard Puana’s residence, without a search warrant.

             Moreover, as the phone contact at trial demonstrated, Katherine Kealoha

 had continual contact with Louis Kealoha, Bobby Nguyen, and Derek Hahn at

 pivotal moments of the conspiracy. See generally ECF No. 970. That included

 arranging HPD surveillance at her deposition on June 19, 2013.

       Furthermore, as established through testimony at trial, Katherine Kealoha

 used her authority as a deputy prosecuting attorney to file a motion—through proxies




 4
        The Declaration of Susan Ballard, Chief of the Honolulu Police Department,
 also sets forth detail supporting the color of law adjustment as to Katherine Kealoha.

                                           7
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 8 of 29            PageID #:
                                    766



 in the Department of the Prosecuting Attorney—seeking to convert Gerard Puana’s

 deferred prosecution into a felony conviction.

       The six level upward adjustment for offenses committed under the color of

 law applies to Katherine Kealoha. This brings the offense level to 25.

                    2.     Chapter Three Adjustments

       Next, Chapter Three adjustments are to be “made on the basis of all conduct

 within the scope of § 1B1.3 (Relevant Conduct, i.e., all conduct included under

 § 1B1.3(a)(1)-(4), and not solely on the basis of elements and acts cited in the count

 of conviction.” USSG Part B, Introductory Commentary (p. 351 of 2018

 Guidelines). For example, “[i]n applying the abuse of trust adjustment, sentencing

 courts may now consider relevant conduct other than that involved in the offense of

 conviction.” United States v. Duran, 15 F.3d 131, 133 (9th Cir. 1994).

       Three adjustments apply to Katherine Kealoha’s actions.

                    a.     Vulnerable Victim - § 3A1.1(b)(1)

       The United States briefed the propriety of this enhancement

 and we incorporate those arguments here.




                                           8
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 9 of 29             PageID #:
                                    767



       One, in admitting the financial fraud evidence at trial, the Court found that

 Katherine Kealoha’s fraud against the Puanas “easily meets the Ninth Circuit’s

 inextricably intertwined test.” ECF No. 513 at 39. In other words, the evidence was

 “necessary to the government’s coherent and comprehensible story and bears

 directly on the charged crimes.” Id. It cannot be that such inextricably intertwined

 evidence would not constitute relevant conduct for the offense. See, e.g., United

 States v. Mathews, 874 F.3d 698, 708 (11th Cir. 2017) (“Martinez’s gross negligence

 in not monitoring the Patient gave rise to Martinez’s need to falsify the records a

 mere two hours later and is at least relevant conduct that is inextricably intertwined

 with the offense conduct.”) (emphasis added); United States v. Thabateh, 40 F.

 App’x 392, 394 (9th Cir. 2002) (unpublished) (“The evidence of the attempted

 pseudoephedrine sale in November 1997 was admissible, both as Fed. R. Evid.

 404(b) evidence of Thabateh’s knowledge that the pseudoephedrine would be used

 to make methamphetamine, as well as for a non–404(b) purpose, since the November

 1997 attempt was inextricably intertwined with the appellant’s pattern of conduct.

 Since it was properly admitted at trial, it was not error to include that attempted sale

 as relevant conduct under U.S.S.G. § 1B1.3.”) (emphasis added).

       Second, Katherine Kealoha has admitted that the financial fraud facts

                               were “true and accurate and should be considered as




                                            9
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 10 of 29             PageID #:
                                    768



  ‘relevant conduct’ under USSG § 1B1.3 and as the nature and circumstances of the

  offense under 18 U.S.C. § 3553(a)(1).” ECF No. 927 at 2-3.

        Third, separate from the financial fraud,                               , Gerard

  Puana was “particularly susceptible” to being framed with the mailbox theft due to

  Katherine Kealoha’s efforts to make him out to be a criminal.




                                 Trial testimony established, however, that the dogpiled

  allegations against Puana—coming from seemingly unassailable sources: the Chief

  of Police, a Deputy Prosecutor, and members of the Criminal Intelligence Unit—

  made unwitting officers more willing to blindly accept that Puana was a mailbox

  thief and burglar (and elder abuser, and so on). For instance, here is a trial exchange

  regarding the false burglary report between Bobby Nguyen’s counsel and Dru Akagi,

  the homicide detective assigned to investigate the mailbox theft and burglary:

        Counsel:      And it’s [referring to the false burglary report] listing
                      Gerard Puana as a possible suspect. This is not unusual to
                      you, correct?
        Akagi:        Correct.
        Counsel:      Given what you know or what you -- what you’ve been
                      told about the mailbox theft, correct?
        Akagi:        Correct.
        Counsel:      And now I understand you're still investigating the
                      mailbox case, correct?
        Akagi:        Correct.
                                            10
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 11 of 29            PageID #:
                                    769



        Counsel:     Okay. But it makes sense to you that he would be a suspect
                     given the allegations concerning the mailbox theft?
        Akagi:       Yes, that’s possible.

        Counsel:     And you were also -- and it was also relayed to you that
                     there was this ongoing civil lawsuit?
        Akagi:       Yes.
        Counsel:     Okay. So those motives made sense to you?
        Akagi:       (No response.)
        Counsel:     In other words, you didn’t question that Gerard Puana
                     was a possible suspect in this burglary case?
        Akagi:       No, I didn’t.

  ECF No. 759 at 61-62 (emphasis added).

        Florence Puana and Gerard Puana were quintessential vulnerable victims.

  This two-level enhancement brings the offense level to 27.

                     b.     Aggravating Role - § 3B1.1

        Under USSG § 3B1.1, the offense level increases by four “[i]f the defendant

  was an organizer or leader of a criminal activity that involved five or more

  participants or was otherwise extensive[.]” USSG § 3B1.1. More than one person

  can qualify as an organizer, leader, manager or supervisor in the criminal activity.

  See USSG § 3B1.1 app. n.4 (2018); see also United States v. Barnes, 993 F.2d 680,

  685 (1993). Katherine Kealoha’s role in this offense warrants this four-level




                                             11
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 12 of 29             PageID #:
                                    770



  increase. The criminal activity involved five or more participants. 5 And, separately,

  as the facts made clear at trial (and as Chief Ballard’s declaration also makes plain),

  this was an “otherwise extensive” criminal endeavor. These same facts,

                                 , establish that Katherine Kealoha was the leader and

  organizer of the criminal activity.

            This four-level increase brings the offense level to 31.

                      c.    Abuse of Position of Trust / Use of Special Skill – § 3B1.3

        The United States briefed the propriety of this enhancement




                                                         Katherine Kealoha repeatedly

  abused her position of trust in this matter.

                      we briefly make four points:

        First, Katherine Kealoha abused her position of trust while acting as Florence

  Puana’s attorney. Instead of acting in the best interests of her client, Katherine

  Kealoha stole hundreds of thousands of dollars from Florence Puana and forced her

  to sell her cherished family home. These facts are inextricably intertwined with the



  5
        Six individuals—five police officers—were convicted in association with the
  criminal activity.
                                          12
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 13 of 29            PageID #:
                                    771



  offenses proved at trial; and Katherine Kealoha agreed these facts are relevant

  conduct for purposes of sentencing.

        Second, Katherine Kealoha repeatedly abused her position of trust as Gerard

  Puana’s attorney and investment manager: Kealoha stole his investment money;

  created a fake trust in his name (notarized by Alison Lee Wong); and made herself

  trustee over his property.

        Third, Katherine Kealoha abused her position of trust and used her special

  skill as a supervisory deputy prosecuting attorney. As the evidence at trial

  established, in approximately September 2013, Katherine Kealoha directed a

  subordinate prosecutor and others in the prosecutors’ office to felonize and

  transmute Gerard Puana’s diversion in order to further discredit him in the civil case

  and then ongoing federal criminal mailbox case. That motion to correct an illegal

  sentence was filed and denied. Had the motion been granted, a felony conviction

  would have been used to discredit Gerard Puana if he testified during his upcoming

  federal criminal mailbox trial. Moreover, these efforts were yet another stab at the

  heart of Gerard Puana’s character – increasing the likelihood of success of the

  conspiracy to obstruct justice. Katherine Kealoha’s abuse of trust and use of special

  skills are within the relevant conduct for obstructing justice.

        Fourth, it cannot be said that Katherine Kealoha was acting as a private citizen

  when she targeted Gerard Puana. She threw her weight as a Deputy Prosecuting


                                            13
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 14 of 29             PageID #:
                                    772



  Attorney to access HPD, direct and control police officers, gain the benefit of the

  doubt from investigators and the AUSAs from the District of Hawaii, and more.

  Katherine Kealoha repeatedly abused a position of trust in connection with her crimes.

         In the event the six-level “color of law” enhancement under USSG § 2H1.1 is

  not applied, then this two-level enhancement for abuse of position of trust should

  apply. 6

                      d.    Obstructing the Administration of Justice - § 3C1.1

         The Guidelines call for a two-level enhancement where the defendant

  “willfully obstructed or impeded, or attempted to obstruct or impede, the

  administration of justice with respect to the investigation, prosecution, or sentencing

  of the instant offense of conviction, and (2) the obstructive conduct related to (A)

  the defendant’s offense of conviction and any relevant conduct; or (B) a closely

  related offense[.]” USSG § 3C1.1. Among other applications, this enhancement

  applies where a defendant “unlawfully influences” or attempts to unlawfully

  influence a witness, and where a defendant attempts to “suborn perjury.” USSG §

  3C1.1, cmt. n.4(A)-(B). Katherine Kealoha obstructed the administration of justice

  in multiple ways.

         First, post-indictment, Katherine Kealoha tampered with a potential trial

  witness’ testimony. The grand jury first returned the Indictment in this case on

  6
         See USSG § 2H1.1, cmt. n.5.

                                            14
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 15 of 29           PageID #:
                                    773



  October 19, 2017. The Indictment alleged that Katherine Kealoha used the alias

  Alison Lee Wong. The next month, in November 2017, Katherine Kealoha mailed a

  letter to an individual the United States had previously interviewed about “Wong.”7

  Katherine Kealoha’s letter began, “I’m asking for 10 minutes of your time.” As to

  “Wong,” the typed letter stated, “They claim that Alison Lee-Wong is not a real

  person. At least a hundred people from my Arbonne group met her and even more

  people worked with her on the HI Law Enforcement Memorial Foundation Gala in

  Dec. of 2010.” Then, handwritten into the margin of the page, KEALOHA wrote, “I

  know you met her!”




        This witness has confirmed she has no memory of meeting Alison Lee Wong.

  That is no surprise, as Katherine Kealoha has since admitted she is Alison Lee Wong.

  There can be no other explanation for this letter than an attempt to influence a

  potential witnesses’ testimony.

        Second,                          there is sufficient evidence establishing that

  Katherine Kealoha obstructed justice by virtue of her repeated contacts with Bobby

  Nguyen immediately following his interview with the FBI in November 2015.



  7
        This person had prior electronic communication with “Wong.”

                                          15
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 16 of 29              PageID #:
                                    774



                Thereafter, Bobby Nguyen appeared before the grand jury on two

  occasions and lied both times.

        This two-level increase brings the offense level to 33.8

        B.      THE BANK FRAUD – GROUP TWO

        The count of conviction for bank fraud is a separate group (“Group 2”).

  Pursuant to the parties’ plea agreement, the parties will jointly recommend the bulk

  of the Guidelines applicable to Group 2, with the exception of an obstruction of justice

  enhancement, addressed below. See CR No. 18-00068, ECF No. 203 at 14-15.

        Under USSG § 2B1.1, the base offense level for Group 2 is 7. The loss in this

  case—Ransen Taito and Ariana Taito’s trust money, used to pay off several

  fraudulent loans obtained by the Kealohas and otherwise spent by Katherine

  Kealoha—exceeds $150,000, resulting in an increase of 10 levels. See

  § 2B1.1(b)(1)(F);                   The parties further agree and the facts set forth in

  the parties’ plea agreement               establish the following enhancements:

             • +2 for obtaining more than $1 million from a financial institution9
             • +2 for abuse of position of trust 10




  8
        Omitting the 2-level abuse of position of trust enhancement.
  9
        See USSG § 2B1.1(b)(17).
  10
        See USSG § 3B1.3

                                            16
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 17 of 29                  PageID #:
                                    775



         The sole enhancement not agreed to by the parties related to Group 2 –

  obstruction of justice under § 3C1.1 – readily applies.

                    , Katherine Kealoha unlawfully influenced R. Taito and [J.] Ebersole

  to lie to the Grand Jury. With respect to Taito, Katherine Kealoha instructed him and

  his sister to lie to the grand jury, telling them that their mother could go to jail if they

  told the truth.



         The total offense level for Group 2 is 23.

         C.     THE MISPRISION CONVICTION – GROUP THREE

         The parties are in agreement as to the Guidelines with respect to Katherine

  Kealoha’s conviction for misprision of a felony, to include a two-level enhancement

  for abuse of position of trust under § 3B1.3. See CR No. 19-00015, ECF No. 86 at

  12. The abuse of position of trust enhancement is based on Katherine Kealoha’s

  actions as a Deputy Prosecuting Attorney, taking over an investigation implicating

  her and her brother’s crimes, and cultivating relationships—as outlined above—with

  a defendant she was prosecuting. The total offense level for Group 3 is 21.

         D.     COMBINED OFFENSE LEVEL AND RESULTING RANGE

         Under the grouping provisions of the Guidelines, the highest base offense

  level is 33. See USSG § 3D1.1. There is a one point increase for multiple offenses

  (totaling 1½ units) under § 3D1.4. Next, the United States recommends a two-level


                                              17
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 18 of 29              PageID #:
                                    776



  downward adjustment for acceptance of responsibility. This brings the final

  combined offense level to 32.

        Katherine Kealoha has zero criminal history points and is placed in Criminal

  History Category I. At a level 32, and Criminal History Category I, the advisory

  Guideline range is 121 to 151 months. With this range in mind, the United States

  addresses the sentencing factors set forth in 18 U.S.C. § 3553(a).

                                            III

               SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)

        Section 3553(a) requires that the Court consider, among other factors: (1) the

  nature and circumstances of the offense; (2) the history and characteristics of the

  defendant; (3) the need for the sentenced imposed to reflect the seriousness of the

  offense, promote respect for the law, and provide just punishment for the offense;

  (4) the need for the sentence imposed to afford adequate deterrence to criminal

  conduct; and (5) the need for the sentence imposed to avoid unwarranted sentencing

  disparities. We address these matters in turn.

        A.     THE NATURE AND CIRCUMSTANCES OF THE OFFENSE

        From no later than 2004 through 2017, Katherine Kealoha, a member of the

  bar, sworn to conduct herself with dignity and civility, to faithfully discharge her

  duties as attorney, counselor, and solicitor, and to give due consideration to the legal

  needs of those without access to justice, repeatedly failed at these core duties and


                                            18
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 19 of 29           PageID #:
                                    777



  responsibilities. Instead, she used her education, knowledge, experience, and

  professional and personal relationships to do evil. Her criminal conduct spanned

  nearly two decades. She not only victimized her own family, but also those she had

  sworn a sacred oath to protect and defend. As a prosecutor, Katherine Kealoha

  abused the awesome power entrusted to her to do justice to advance her own greedy

  interests. The nature and circumstances of the offense support the recommended

  sentence.

        B.     HISTORY AND CHARACTERISTICS OF THE DEFENDANT



  The United States notes that Katherine Kealoha’s crimes, unlike most defendants,

  were not borne out of personal adversity or financial desperation, but out of greed

  and malice. Additionally, Kealoha was a highly educated and trusted member of her

  family and the community. The scope of her unlawful conduct while an attorney and

  prosecutor negates any mitigating value of her lack of a prior criminal record.

        Furthermore,                                                the United States

  notes for the Court that Katherine Kealoha has previously overstated, or completely

  feigned, illness to fend off consequences for her own actions. On several occasions,

  Kealoha has openly stated she had cancer, or some other debilitating illness, and had

  received treatment at medical institutions such as the “MD Anderson Cancer Center

  in Texas,” and the “Sloan Kettering Cancer Center in New York.” However, both


                                           19
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 20 of 29           PageID #:
                                    778



  medical facilities have confirmed that Katherine Kealoha has never been a patient

  there.                                Katherine Kealoha fabricated a medical bill to

  influence a loan underwriter to approve Kealoha’s loan application.

           Katherine Kealoha has also regained her health when convenient. On or about

  March 7, 2013, Florence Puana and Gerard Puana filed the civil complaint against

  Kealoha. See Puana v. Kealoha, 1CC131000686 (Haw. Cir. Ct.). Throughout that

  proceeding, Kealoha delayed the conclusion of her deposition several times. On

  February 21, 2014, for example, Katherine Kealoha’s attorney supplied a doctor’s

  note and informed opposing counsel that Katherine Kealoha was “not presently able

  to sit for her continued deposition.” And on May 12, 2014, Katherine Kealoha’s

  attorney filed a declaration referring to Kealoha’s “rather debilitating health

  problems” as the reason for delaying her deposition several times. 11

           On May 1, 2014, however, Katherine Kealoha—in her capacity as a Deputy

  Prosecuting Attorney for the City and County of Honolulu—was healthy enough to

  present a 414-count indictment before the Hawaii state grand jury. See, e.g., Hawaii

  v. Yoshimura, et al., 1PC141000717 (Haw. Cir. Ct.) (414-count indictment unsealed

  on May 5, 2014); Yoshimura v. Kaneshiro, et al., 18CV00038-LEK-KSC, Doc. No.




  11
        Katherine Kealoha’s then-doctor informed the United States that Kealoha
  requested doctor’s notes to avoid sitting for her deposition. The doctor’s excuses
  were based solely on Kealoha’s self-reported symptoms.

                                            20
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 21 of 29             PageID #:
                                    779



  38 at ¶ 5(d) (Katherine Kealoha admitting she presented evidence before the state

  grand jury on May 1, 2014).

        The United States does not contend Katherine Kealoha has no health issues.

  However, given this past history, there is reason to be leery of claims of serious

  medical conditions.

        C.     THE NEED TO REFLECT THE SERIOUSNESS OF THE OFFENSE,
               PROMOTE RESPECT FOR THE LAW, AND PROVIDE JUST
               PUNISHMENT

        A substantial sentence is necessary to adequately reflect the seriousness of the

  offense, promote respect for the law, and provide just punishment for the offenses

  here. Katherine Kealoha ruthlessly stole the Taito children’s inheritance after she

  was appointed to guard and protect them.          She then stole her nonagenarian

  grandmother’s dream of passing her family home to her children, hoping her kupuna

  wahine would pass before anyone discovered her trickery. However, when her plan

  began to unravel, and her uncle stepped in to help grandma, he needed to be

  eliminated too. Initially Katherine Kealoha seized upon his unfortunate encounter

  with his neighbor over a parking space, to turn the family against him, to manipulate

  the legal system to banish him to Sand Island for three years as a drug addict. When

  that effort failed, she once again utilized her legal prowess and connections to target

  an innocent man for a crime she knew he had not committed. She repeatedly attacked

  and maligned his character and reputation, right up through the trial in this case. Not


                                            21
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 22 of 29           PageID #:
                                    780



  satisfied with those efforts, Katherine Kealoha then chose—repeatedly and

  flagrantly—to obstruct and interfere with the search for the truth. The public is not

  surprised when criminals stray, but prosecutors and law enforcement officers are

  held to a higher standard and are expected to seek justice and uphold the law.

        Harming her perceived enemies was not her only abuse of power. Katherine

  Kealoha also misused and abused her prosecutorial power and position to conceal

  and protect her brother from suffering the righteous consequences flowing from

  prosecution for diverting and distributing dangerous controlled prescription drugs

  on the community. As with her duties to her wards and family members, Katherine

  Kealoha abandoned her duties and responsibilities to keep the people of the City and

  County of Honolulu safe from the scourge of drug abuse and all of its attendant

  social ills. Yet another broken vow.

        Additionally, Kealoha’s actions caused significant harm to the criminal justice

  system, the courts, law enforcement agencies, and the rule of law. Damage to the

  integrity and reputation of the Honolulu Police Department was particularly acute.

  See, e.g., ECF No. 969, Ballard Decl. ¶ 9. “An officer who causes people to question

  the integrity and impartiality of law enforcement undermines the rule of law and

  disrupts the functioning of all aspects of law enforcement in both the executive and

  judicial branches of government. Confidence in our legal system is undermined

  when those who are charged with enforcing the law choose to break the law instead.”


                                           22
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 23 of 29             PageID #:
                                    781



  United States v. Walker, 21 F. Supp. 2d 1288, 1293 (N.D. Okla. 1997); see also

  United States v. Spano, 411 F. Supp. 2d 923, 940 (N.D. Ill. 2006) (“Public corruption

  demoralizes and unfairly stigmatizes the dedicated work of honest public servants”).

        D.     AFFORDING ADEQUATE DETERRENCE

        A significant sentence is necessary to deter other lawyers, prosecutors, and

  public officials from engaging in criminal activity like Katherine Kealoha. Crimes

  by law enforcement are particularly difficult to expose and prosecute. Accordingly,

  this is an area of crime that requires robust deterrence. See, e.g., United States v.

  Hooper, 566 F. App’x 771, 773 (11th Cir. 2014) (unpublished) (general deterrence is

  “especially compelling in the context of officials abusing their power”); Spano, 411

  F. Supp. 2d 923, 940 (N.D. Ill.) (“Unlike some criminal justice issues, the crime of

  public corruption can be deterred by significant penalties that hold all offenders

  properly accountable.”). A low sentence will fail to adequately deter criminal conduct.

        E.     AVOIDING UNWARRANTED SENTENCING DISPARITIES

        Section 3553(a)(6) requires the Court to consider “the need to avoid

  unwarranted sentence disparities among defendants with similar records who have

  been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). The United States is

  unaware of any case involving similar conduct as that present here. In this regard,

  the Guidelines themselves serve as a bulwark against sentencing disparity. See

  United States v. Hunt, 459 F.3d 1180, 1184 (11th Cir. 2006) (“The Guidelines . . .


                                            23
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 24 of 29            PageID #:
                                    782



  are an indispensable tool in helping courts achieve Congress’s mandate to consider

  ‘the need to avoid unwarranted sentence disparities’ among similarly situated

  defendants.”); United States v. Smith, 445 F.3d 1, 7 (1st Cir. 2006) (noting that “the

  guideline range . . . is the principal means of complying with” the goal of avoiding

  unwarranted sentencing disparity); United States v. Guerrero-Velasquez, 434 F.3d

  1193, 1195 n.1 (9th Cir. 2006) (recognizing that guidelines “help to maintain

  uniformity in sentencing throughout the country”).

        The United States’ sentencing recommendations in this case properly balance

  the history, conduct, roles, and acceptance of responsibility of the co-defendants and

  results in no unwarranted sentencing disparities. See, e.g., United States v. Winters,

  278 F. App’x 781, 783 (9th Cir. 2008) (unpublished) (“A necessary corollary of plea

  bargaining is that defendants who go to trial may receive greater sentences than

  similarly situated defendants who do not.”); United States v. Winters, 278 F. App’x

  781, 783 (9th Cir. 2008) (“A sentencing reduction based on an individual’s

  acceptance of responsibility and assistance to the prosecution does not create an

  ‘unwarranted’ disparity. The district court in this case clearly weighed the relative

  roles of each defendant.”); United States v. Perez-Pena, 453 F.3d 236 (4th Cir. 2006)

  (“By comparing the sentences of defendants who helped the Government to those

  defendants who did not . . . is comparing apples and oranges.”); United States v.

  Ressam, 679 F.3d 1069, 1086 (9th Cir. 2012) (en banc) (co-conspirators “presented


                                           24
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 25 of 29         PageID #:
                                    783



  very different circumstances” because one “did not participate in the plan to blow

  up LAX nearly to the extent that Ressam did,” and the other pleaded guilty).

        F.     PROVIDE RESTITUTION TO THE VICTIMS

        The parties have agreed to provide restitution to the victims in their

  Sentencing Agreement and Plea Agreement in each of the respective cases.

                                          IV

                       SENTENCING RECOMMENDATIONS

        A.     THE CUSTODIAL SENTENCE

        Based on the terms of the Sentencing Agreement in CR No. 17-00582 JMS-

  WRP, the United States recommends the following custodial sentences, which in

  total, equal 168 months imprisonment:

        •    Count 1 – Conspiracy: 60 months in prison (statutory maximum)
        •    Count 2 – Obstruction: 144 months in prison (concurrent)
        •    Count 6 – Obstruction: 144 months in prison (concurrent)
        •    Count 8 – Obstruction: 144 months in prison (concurrent)

        Based on the terms of the Plea Agreement in CR No. 18-00068 JMS-WRP,

  the United States recommends the following custodial sentence:

        • Count 3 – Bank Fraud: 144 months in prison (concurrent)
        • Count 10 – Aggravated Identity Theft: 24 months in prison (consecutive)

        Based on the terms of the Sentencing Agreement in CR No. 19-0015 JMS-

  WRP, the United States recommends the following custodial sentence:

        • Count 2 – Misprision: 36 months in prison (statutory maximum)

                                          25
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 26 of 29        PageID #:
                                    784



        B.      SUPERVISED RELEASE

        Based on the terms of the Sentencing Agreement in CR No. 17-00582 JMS-

  WRP, the United States recommends the following supervised release terms:

        •    Count 1 – Conspiracy: 3 years
        •    Count 2 – Obstruction: 3 years (concurrent)
        •    Count 6 – Obstruction: 3 years (concurrent)
        •    Count 8 – Obstruction: 3 years (concurrent)

        Based on the terms of the Plea Agreement in CR No. 18-00068 JMS-WRP,

  the United States recommends the following supervised release term:

        • Count 4 – Bank Fraud: 5 years (concurrent)
        • Count 10 – Aggravated Identity Theft: 1 year (concurrent)

        Based on the terms of the Plea Agreement in CR No. 19-00015 JMS-WRP,

  the United States recommends the following supervised release term:

        •       Count 2 – Misprision: 1 year (concurrent)

        C.      RESTITUTION

        The United States will submit a separate proposed order for restitution.

  Pursuant to the terms of the Sentencing Agreement in CR No. 17-00582 JMS-WRP,

  the United States recommends that Katherine Kealoha pay restitution to the follow

  victims/victims’ estates based upon the agreed-upon amounts:

        •       Victim – Gerard Puana: $46,261.00
        •       Victim – Florence Puana: $243,453.96




                                           26
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 27 of 29             PageID #:
                                    785



        Pursuant to the terms of the Plea Agreement in CR No. 18-00068 JMS-WRP,

  the United States recommends that Katherine Kealoha pay restitution to the follow

  victims based upon the agreed-upon amounts:

        •      Victim – Ransen Taito: $81,384.91
        •      Victim – Ariana Taito: $83,884.91

        D.     FINES AND SPECIAL ASSESSMENTS

        The United States does not recommend a fine to ensure that Katherine

  Kealoha uses her financial resources to pay restitution to the victims of her offenses.

        The United States recommends a special assessment of $100.00 per count of

  conviction. In CR No. 17-00582 JMS-WRP, Katherine Kealoha was convicted of

  four counts; in CR No. 18-00068 JMS-WRP, she was convicted of two counts; and

  in CR No. 19-00015 JMS-WRP, she was convicted of one count. Accordingly, the

  Court should impose a total of $700 in special assessments.

        E.     CRIMINAL FORFEITURE

        The United States has submitted a proposed order of criminal forfeiture based

  upon the agreements in both cases.

                                            VI

                                     CONCLUSION

        Katherine Kealoha wielded great power as a private attorney over the affairs

  of her wards and their assets. She enjoyed the unconditional love of her grandmother

  as she implored Florence Puana to “trust” her. The citizens of Honolulu trusted her
                                            27
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 28 of 29         PageID #:
                                    786



  to deal rightly, seek justice, and correct oppression as a supervisory prosecutor.

  Kealoha betrayed her trust and power in the starkest of ways—stealing from the

  needy, preying on the elderly, and vindictively framing an innocent man for a crime

  she knew he did not commit. She conspired with Louis Kealoha, Derek Hahn, and

  Bobby Nguyen to obstruct justice and conceal their malevolent acts, which included

  perjured testimony in this federal courthouse. In her vast wake, Katherine Kealoha

  left behind countless victims – Florence Puana, Gerard Puana, Ransen Taito, and

  Ariana Taito, to name just a few. For all of her criminal conduct, the Court should

  adopt the United States’ recommendations and sentence Katherine Kealoha

  accordingly.



  Dated: March 13, 2020                 Respectfully submitted,

                                        WILLIAM P. BARR
                                        United States Attorney General
                                        ROBERT S. BREWER, JR.
                                        United States Attorney

                                        s/ Michael G. Wheat
                                        MICHAEL G. WHEAT
                                        JOSEPH J.M. ORABONA
                                        JANAKI S. GANDHI
                                        COLIN M. MCDONALD
                                        Special Attorneys to the Attorney General




                                          28
Case 1:19-cr-00015-JMS-WRP Document 127 Filed 03/13/20 Page 29 of 29            PageID #:
                                    787



                    UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                                 CR NO. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,                      CR NO. 18-00068 JMS-WRP
                                                 CR NO. 19-00015 JMS-WRP
                          Plaintiff,
              v.                                 CERTIFICATE OF SERVICE

  KATHERINE P. KEALOHA,

                         Defendant.


  IT IS HEREBY CERTIFIED that:
        I, Michael G. Wheat, am a citizen of the United States and am at least

  eighteen years of age. My business address is 880 Front Street, Room 6293,

  San Diego, CA 92101-8893.

        I am not a party to the above-entitled action. Upon filing, I will serve the

  foregoing on the following individuals:

  1. Gary Gurmail Singh                   2.     Darsie J.T. Ing-Dodson
     Topa Financial Center                       Senior U.S. Probation Officer
     700 Bishop Street, Ste 2000                 Honolulu, HI 96850-0001
     Honolulu, HI 96813                          darsie_ing-dodson@hip.uscourts.gov
     Email: gary@garysinghlaw.com
     Counsel for Katherine Kealoha

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on March 13, 2020
                                                 s/ Michael G. Wheat
                                                 MICHAEL G. WHEAT
                                                 Special Attorney to the Attorney General

                                            29
